PER CURIAM.
Edward Davis appeals from the judgment entered on his convictions after a jury trial for assault, unlawful use of a weapon and armed criminal action. The evidence was sufficient to support the conviction and there was no error in the admission of evidence. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).